 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   TIM NAY, et al.,

 9                              Plaintiffs,                Case No. 3:19-cv-5425-BHS-MLP

10          v.                                             ORDER GRANTING PLAINTIFFS’
                                                           MOTION TO AMEND COMPLAINT
11   BNSF RAILWAY CO., et al.,

12                              Defendants.

13

14          This matter comes before the Court upon Plaintiffs’ Motion for Leave to File an

15   Amended Complaint, to which Defendants have filed no opposition. (Dkt. # 29.) Plaintiffs have

16   properly complied with Federal Rule of Civil Procedure 15 and Western District of Washington

17   LCR 15 by filing a motion for leave to amend the complaint, along with a red-lined copy of the

18   proposed amended pleading attached as an exhibit. (Id.)

19          The Court is afforded discretion to grant leave to amend, and “should freely give leave

20   when justice so requires.” Fed. R. Civ. P. 15(a)(2). The generosity in granting leave to amend is

21   “to be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

22   1051-52 (9th Cir. 2003). Courts consider five factors when deciding whether to grant leave to

23   amend: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of



     ORDER GRANTING PLAINTIFFS’ MOTION TO
     AMEND COMPLAINT - 1
 1   amendment, and (5) whether the pleading has previously been amended. United States v.

 2   Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011). An amendment is futile if it adds a claim

 3   that could not withstand a motion to dismiss. Jones v. Cnty. Redevelopment Agency of L.A., 733

 4   F.2d 646, 650-51 (9th Cir. 1984). However, prejudice “carries the greatest weight.” Eminence

 5   Capital, LLC, 316 F.3d at 1052. “Absent prejudice, or a strong showing of any of the remaining

 6   . . . factors, there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Id.

 7          The Court, having reviewed Plaintiffs’ motion and proposed amended complaint,

 8   GRANTS Plaintiffs’ motion for leave to file an amended complaint. (Dkt. # 29.) Defendants

 9   have not opposed Plaintiffs’ request to amend, and there is no evidence that granting Plaintiffs’

10   request will result in unfair prejudice and delay.

11          The Clerk is directed to send copies of this Order to the parties and to the Honorable

12   Benjamin H. Settle.

13          Dated this 27th day of November, 2019.


                                                           A
14

15                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
16

17

18

19

20

21

22

23



     ORDER GRANTING PLAINTIFFS’ MOTION TO
     AMEND COMPLAINT - 2
